Judgment, Supreme Court, Bronx County (David Stadtmauer, J), rendered February 25, 2005, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him to a term of 10 years, unanimously affirmed.
The court properly excluded evidence of alleged third-party culpability, the probative value of which was minimal and was outweighed by its prejudicial effect (see People v Schulz, 4 NY3d 521, 528-529 [2005]; People v Mane, 36 AD3d 1079 [2007]). Inasmuch as defendant did not assert a constitutional right to introduce the excluded evidence, his constitutional argument is unpreserved (see People v Angelo, 88 NY2d 217, 222 [1996]; People v Morris, 21 AD3d 830, 831 [2005]), and we decline to review it in the interest of justice. Were we to review this claim, we would find no violation of defendant’s right to present a defense (see Crane v Kentucky, 476 US 683, 689-690 [1986]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Friedman, Buckley, Catterson and Malone, JJ.